Citation Nr: 0947547	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a cervical spine disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 10 percent disability 
rating for a right knee disability, a 10 percent disability 
rating for a left knee disability, and a 10 percent 
disability rating for a cervical spine disability, each 
effective January 1, 2005.  In August 2009, the Veteran 
testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  Since January 1, 2005, the effective date of service 
connection, the Veteran's cervical spine disability has been 
manifested by subjective complaints of constant pain and 
stiffness of the neck, and objective findings of a cervical 
sprain, forward flexion limited to 40 degrees, extension to 
40 degrees, right and left lateral bending to 40 degrees, 
right and left rotation to 40 degrees, and a combined range 
of motion greater than 170 degrees.  It has not been 
productive of any incapacitating episodes within any 12 month 
period.  Ankylosis of the spine and complete ankylosis of the 
cervical spine are not shown.  Neurological manifestations 
including radiculopathy associated with the service-connected 
neck disability have not been shown.

2.  Since January 1, 2005, the effective date of service 
connection, the Veteran's left knee disability has been 
manifested by subjective complaints of pain, instability, 
giving way, stiffness, weakness, fatigability, and swelling, 
and objective findings of extension to 0 degrees, flexion 
limited to 90 degrees actively, with pain at 80 degrees, and 
no more than slight instability. There is no clinical 
evidence of ankylosis, dislocation, or locking.

3.  Since January 1, 2005, the effective date of service 
connection, the Veteran's right knee disability has been 
manifested by subjective complaints of pain, instability, 
giving way, stiffness, weakness, fatigability, and swelling, 
and objective findings of extension to 0 degrees, flexion 
limited to 90 degrees actively, with pain at 85 degrees, and 
no more than slight instability. There is no clinical 
evidence of ankylosis, dislocation, or locking.


CONCLUSIONS OF LAW

1.  Since January 1, 2005, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for a cervical spine disability have not been met. 
38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243 (2009).

2.  Since January 1, 2005, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5014, 5256-63 (2009).

3.  Since January 1, 2005, the effective date of service 
connection, the criteria for a separate 10 percent evaluation 
for slight instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, § 4.71a, DC 5257 (2009).

4.  Since January 1, 2005, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 
5014, 5256-63 (2009).

5.  Since January 1, 2005, the effective date of service 
connection, the criteria for a separate 10 percent evaluation 
for slight instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, § 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. However, those provisions of should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2009); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for the evaluation of traumatic arthritis under DC 
5010 direct that the evaluation be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§  4.2, 
4.6 (2009).

Cervical Spine 

The Veteran's cervical spine disability (cervical strain) has 
been rated 10 percent disabling under Diagnostic Code 5237 
(cervical strain) which is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008), 38 C.F.R. § 4.71a, DC 5237.  Other 
applicable diagnostic codes include DC 5238, which pertains 
to spinal stenosis, DC 5239, which pertains to 
spondylolisthesis or segmental instability, and DC 5243, 
which pertains to intervertebral disc syndrome,   Those 
diagnostic codes are also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), ankylosing 
spondylitis (5240), spinal fusion (5241), or degenerative 
arthritis (5242.)  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(2009).

On April 2005 VA examination, the Veteran reported that he 
sustained a pinched nerve in his neck when he jumped off a 
truck in a motor pool while in Germany in 1996.  He sought 
medical attention and was prescribed a muscle relaxant.  He 
experienced recurrent pain since the injury on a daily 
basis.  It hurt him to turn his head and look towards the 
left.  At times, his neck was stiff.  Physical examination 
revealed that when asked to turn his head to the left, he 
grimaced and could only actively turn his head 45 degrees.  
The assessment was recurrent neck pain. 

VA treatment records dated from February 2006 to December 
2008 reflect complaints of neck pain.  In August 2008, the 
Veteran was referred to physical therapy to be educated on 
cervical traction.  Range of motion testing was not 
elicited in those records. 

On May 2008 VA examination, the Veteran reported symptoms 
of fatigue, decreased motion, stiffness, weakness, spasms, 
and neck pain.  The pain was located between the shoulder 
blades and traveled to his hips.  The pain would last one 
to two days, a few times per week.  He experienced 
radiating symptoms in both legs.  He reported six 
incapacitating episodes in the previous twelve months due 
to severe neck pain.  He would need to rest in bed, use 
NSAID therapy and a heating pad, and consume a special diet 
of juice and soup.  Physical examination revealed no muscle 
spasms, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Inspection of the spine was normal.  Motor 
examination of the upper and lower extremities revealed 5/5 
strength.  Sensory and reflex examination of the upper and 
lower extremities was normal.  The Veteran's cervical spine 
disability was concluded to have significant effects on his 
occupation in that he had increased absenteeism.  He also 
had problems lifting and carrying, lacked stamina, and had 
decreased strength.  His disability was felt to have severe 
effects on his ability to exercise, partake in sports, and 
travel; had moderate effects on his ability shop, complete 
chores, and partake in recreational activities; and had no 
effects on his ability to tend to activities of daily 
living, except for mild effects on toileting. 

A June 2008 private MRI examination reflects findings of 
spondylosis and degenerative disc disease at C5-6 and C6-7, 
mild foraminal stenosis, tiny left disc protrusion at C2-3, 
and underlying diffuse cervical canal stenosis.

A January 2009 addendum to the May 2008 VA examination 
reflects range of motion testing of forward flexion to 40 
degrees, with pain; extension to 40 degrees, with pain; 
right and left lateral bending to 40 degrees, with pain; 
and right and left lateral rotation to 40 degrees, with 
pain.  There was no additional loss of motion on 
repetition.  

At his August 2009 hearing, the Veteran testified that he 
wore a neck brace for physical therapy.  He stated that in 
June 2009, he had experienced a sharp pain in his neck and 
had received a morphine injection for relief.  He stated 
that he was in constant pain, and experienced radiating 
symptoms into his upper extremities, including numbness and 
tingling.  He stated that when he went to talk to someone 
behind him, he needed to move his entire body to face them 
in order to avoid the pain of turning his head. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that the limitation of motion of the 
Veteran's cervical spine, as shown on VA examination in May 
2008, falls at most within the requirements for a 10 percent 
rating:  greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal spinal contour.  Limitation of flexion of the 
cervical spine to 30 degrees or less, combined cervical 
motion of 170 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal spinal contour, are 
not shown.  38 C.F.R. § 4.71a, DC 5237.  Therefore, the 
General Rating Formula for Diseases and Injuries of the Spine 
cannot serve as the basis for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On May 2008 VA examination, the Veteran reported that he had 
experienced six incapacitating episodes in the previous year 
due to neck pain, which required bed rest.  However, there is 
no clinical evidence of record that he has been prescribed 
bed rest by a physician.  Significantly, VA treatment records 
dated prior to and after the VA examination, from February 
2006 to July 2007, and from August 2008 to December 2008, do 
no reflect treatment for a cervical spine flare-up or a 
condition in which the Veteran was unable to work, or was 
instructed by a physician to stay in bed.  Accordingly, the 
Board finds that he is not entitled to a rating higher than 
10 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in April 2005, informal range of motion testing 
of the Veteran's cervical spine revealed rotation limited to 
45 degrees on the left side.  On VA examination in January 
2009, range of motion testing of the Veteran's cervical spine 
revealed forward flexion to 40 degrees, extension to 40 
degrees, right and left lateral bending to 40 degrees, and 40 
degrees of rotation to the right and left, with complaints of 
pain at the end ranges.  Those ranges of motion would warrant 
a rating of 10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, limitation of flexion of the cervical spine to 30 
degrees or less, combined cervical motion of 170 degrees or 
less, or muscle spasm or guarding severe enough to result in 
an abnormal spinal contour, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2008).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On April 2005 VA examination, neurological testing was 
normal in the upper extremities.  Additionally, on May 2008 
VA examination, there was no evidence of atrophy, or 
sensory or motor deficiencies in the upper extremities.  
The Veteran's strength and reflexes were normal in both his 
upper and lower extremities.  He did, however, report 
radiating pain in his neck and legs, though those symptoms 
were not found to be related to his cervical spine 
disability.  Then, at his August 2009 hearing, he reported 
numbness and tingling in his arms. Although at his August 
2009 hearing, the Veteran complained of sensory 
abnormalities in his upper extremities related to his neck 
disability, physical examination has consistently revealed 
no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy has been shown to be 
present and his muscle strength has been found to be normal 
in the upper extremities, bilaterally.  The findings in the 
medical records accordingly do not support a conclusion 
that the Veteran has radiculopathy, or that he has any 
other objective neurological symptoms related to his neck 
disability.  Thus, although the Veteran contends that he 
experiences numbness and tingling in his arms due to his 
cervical spine disability, the record is otherwise absent 
of any medical finding of neurological manifestations that 
could be independently rated.  Accordingly, the Board finds 
that the Veteran is not entitled to an increased rating for 
his neck disability based upon consideration of any 
neurologic residuals because there are no independently 
ratable neurologic residuals shown or diagnosed by the 
treating and examining physicians.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the Veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
rating greater than 10 percent.  Although the Veteran has 
complained of stiffness and pain in his neck which make it 
difficult for him to turn his head, on VA examination, there 
has been no additional loss on repetitive motion.  Thus, 
although the Veteran has experienced flare-ups that are 
painful, and it has been found that such flare-ups result in 
decreased mobility, weakness, and fatigue, there is no 
probative evidence demonstrating that such flare-ups result 
in limitation of flexion of the cervical spine to 30 degrees 
or less, combined cervical motion of 170 degrees or less, or 
muscle spasm or guarding severe enough to result in an 
abnormal spinal contour, which is the requirement for the 
next highest rating. 


The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's neck disability, 
but, findings supporting a rating in excess of 10 percent 
have not been documented.  In addition, it has not been shown 
that the service-connected neck disability has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  While an 
examiner found that the Veteran had significant effects upon 
his employment because of absenteeism, that is contemplated 
in the 10 percent rating currently assigned and the evidence 
does not show that the interference with employment rose to 
the level of marked.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since January 1, 
2005, when service connection became effective, the Veteran's 
cervical spine disability has not warranted a rating higher 
than 10 percent.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Left Knee

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2009).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45 (2009).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's left knee disability has been rated as 10 
percent disabling under DC 5014, which pertains to 
osteomalacia.  38 C.F.R. § 4.71a, DC 5014, 5003.  As the 
Veteran had been diagnosed with retropateller pain syndrome, 
the RO rated him by analogy to osteomalacia, which is rated 
based upon limitation of motion of the affected joint.  
Diagnostic Codes 5260 and 5261, which pertain to limitation 
of flexion and extension of the leg; DC 5257, which pertains 
to subluxation or lateral instability; and DC 5258, which 
pertains to dislocation of semilunar cartilage with frequent 
episodes of locking, pain, and effusion of the joint, are 
also potentially applicable in this instance.  38 C.F.R. § 
4.71a, DCs 5003, 5010, 5260, 5261, 5257, 5258 (2009). 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5259 
(symptomatic removal of semiluar cartilage), 5262 (impairment 
of the tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  
Specifically, the treatment records and the April 2005 and 
May 2008 VA examinations do not demonstrate any objective 
finding of ankylosis of the left knee or removal of 
cartilage.  Additionally, no impairment of the tibia or 
fibula, or genu recurvatum, has been diagnosed.

Under DC 5260, which contemplates limitation of leg flexion, 
a noncompensable rating is warranted for flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Under DC 5261 (limitation of extension of 
the leg), a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

On April 2005 VA examination, the Veteran reported that he 
injured his left knee in 1984 when a steel beam fell and 
struck him.  At that time, the diagnosis was a left knee 
contusion.  He was given crutches.  His left knee problems 
had become progressively worse since the injury.  He reported 
that he experienced severe left knee pain three or four times 
per week, for a half hour at a time.  He relieved the pain 
with rest and ice.  At times, the knee swelled, became red, 
and was stiff.  He avoided walking up stairs and ladders at 
work because of his knee problems, and no longer played 
sports.  With repetitive use, he noticed an increase in pain, 
fatigue, and weakness.  He reported that he had lost eight 
days of work in the previous year due to knee pain.  Physical 
examination was limited and included no range of motion 
testing.  The assessment was recurrent left knee pain.  

VA treatment records dated from February 2006 to July 2007 
reflect that in February 2006, the Veteran was provided a 
knee brace.  Physical examination revealed findings of 
crepitus.  Stability testing was negative.  It appears that 
the Veteran's range of motion on flexion was to 125 degrees, 
and to 0 degrees on extension.  He was instructed to complete 
muscle stretching exercises.  In July 2007, the Veteran 
reported ongoing bilateral knee pain.  The assessment was 
chronic knee pain, and he was given Ibuprofen for relief.  

In May 2008, the Veteran submitted a statement that it was 
difficult for him to get out of bed due to his knee 
disabilities.  He had to wait a few minutes before he used 
his knees.  He often heard loud cracking and popping noises 
when he tried to flex his knee.  Due to pain, he had to 
stretch his knees every few minutes.  

On May 2008 VA examination, the Veteran complained of giving 
way of the left knee, instability, pain, stiffness, weakness, 
episodes of dislocation and subluxation on a weekly basis, 
episodes of locking on a daily basis, and swelling.  
Extension was to 0 degrees, or normal, and flexion was to 90 
degrees, with pain.  There was additional limitation of 
motion on repetitive use, with flexion limited to 80 degrees 
due to pain.  There was crepitus, grinding, edema, painful 
movement, and weakness of the left knee.  There were no 
objective findings of instability.  There was subpatellar 
tenderness.  The left knee disability was concluded to have 
significant effects on the Veteran's occupation, including 
decreased mobility, problems with lifting and carrying, and 
lack of stamina and strength.  The condition prevented him 
from playing sports or other recreational activities, had a 
severe effect on his ability exercise or travel, a moderate 
effect on his ability to complete chores and shop, and a mild 
effect on his ability to dress and toilet. 

Private MRI examinations dated in June 2008 reflect findings 
of minimal joint effusion of the left knee, with internal 
debris.  There was moderate patellofemoral arthopathy, with 
marginal spurring and chondral loss.  The menisci and 
ligaments were intact.  There was evidence of previous trauma 
or shrapnel along the anteromedial aspect of the knee. 

VA treatment records dated from August 2008 to December 2008 
reflect continued complaints of left knee pain.  The Veteran 
was given heavier painkillers and was referred to physical 
therapy for further treatment.  

At his August 2009 hearing, the Veteran testified that he 
experienced pain and swelling of the left knee when he 
walked, sat, or stood for a prolonged period of time.  He 
would have to take breaks when walking up and down stairs.  
He had intermittent swelling of the knee, and would use a 
warm towel to massage the joint.  He took pain medication for 
his disability.  He had been given a knee wrap brace in the 
previous year, and wore it every other day. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the Veteran's left knee 
was measured, he had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
rating.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  The flexion of the Veteran's left knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
90 degrees does not warrant a rating higher than 10 percent 
under DC 5260.  38 C.F.R. § 4.71a.  

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he does not meet the criteria for a compensable rating under 
either of Diagnostic Code, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable and separate ratings 
cannot be assigned because the evidence does not warrant a 
compensable rating under either DC.  VAOPGCPREC 9-2004 
(September 17, 2004), 69 Fed. Reg. 59990 (2004).  

Turing next to the Veteran's contentions of instability, DC 
5257 (other impairment of the knee) provides for a 10 percent 
rating for knee impairment with slight recurrent subluxation 
or lateral instability, and a 20 percent rating for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A maximum 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

Treatment records dated from February 2006 to December 2008 
reveal complaints of left knee pain.  In February 2006, he 
was found to have crepitus of the left knee.  Instability 
testing was negative.  On May 2008 VA examination, the 
Veteran complained of left knee instability and weakness.  He 
was found to have crepitus, grinding, and weakness of the 
left knee.  Instability testing was again negative.  In 
statements submitted in support of his claim throughout the 
pendency of the appeal, the Veteran has described 
experiencing instability and giving way of the left knee. 
While there is no clinical evidence of ligamentous 
instability in this case, the Board finds that the Veteran's 
diagnosed chondromalacia, combined with his lay statements 
describing his trouble walking up and down stairs and the 
weakness that he experiences in his left knee, are consistent 
with non-ligamentous instability and giving way of the knee.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating for slight instability.  In addressing whether 
he is entitled to a rating higher than 10 percent, the Board 
finds that he is not, as there is no clinical evidence of 
instability.  A left knee that appears stable on examination 
may not be found to equate to moderate instability.  
Additionally, because the Veteran is competent to report 
experiencing instability, as the perception of instability 
comes to him through his senses, and he has reported 
experiencing such instability since the time he filed his 
claim, the Board finds that he is entitled to a separate 10 
percent rating for instability effective January 1, 2005.  
Layno v. Brown, 6 Vet. App. 465 (1994).

Turning next to DC 5258, the Board finds that he is not 
entitled to a separate 20 percent rating under that 
diagnostic code.  Although the June 2008 private MRI 
evidenced minimal effusion of the left knee joint, that 
condition has already been accounted for by the 10 percent 
rating under 5014 and the 10 percent rating under 5257.  
Additionally, the Veteran has not complained of locking of 
the left knee.  Further, there is no clinical evidence of 
dislocation of semilunar cartilage.  In this case, the 
Veteran's predominant left knee problems, that of pain, 
popping, and swelling, have been accounted for by his current 
ratings.  To also grant a separate 10 percent rating under 
5258 in this case would amount to impermissible pyramiding.  
38 C.F.R. § 4.14.  As the Veteran does not evidence 
dislocation of the semilunar cartilage or locking of the knee 
joint, DC 5258 cannot serve as a basis for ratings higher 
than those currently assigned.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran contends that he 
experienced flare-ups of his left knee disability when 
performing any kind of activity, which results in pain and a 
limited range of motion.  However, even if the Veteran does 
experience flare-ups of his left knee, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 10 degrees 
extension.  While the May 2008 VA examiner found it likely 
that the Veteran experienced a more limited range of motion 
upon repetition, the limited range was no less than 80 
degrees flexion.  Thus, even considering the effects of pain 
on use, there is no probative evidence that the left knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 (1995).

The Veteran in this case has been awarded a 10 percent rating 
under DC 5014, which is rated according to DC 5003 for 
degenerative arthritis.  38 C.F.R. § 4,71a, DCs 5003, 5014.  
In order to be eligible for a separate rating under that 
Diagnostic Code, the Veteran must not qualify for 
compensation under the Diagnostic Codes pertaining to 
limitation of motion.  38 C.F.R. §§ 5003, 5010.  The Veteran 
here does not qualify for compensation on the basis of 
limitation of motion.  The issue before the Board, then, is 
whether the Veteran is entitled to a higher rating under DC 
5003 for his degenerative arthritis.  Under DC 5003, a 20 
percent rating is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  In this case, although 
the Veteran has been rated under DC 5014 for retropatellar 
pain syndrome, he has not been shown to have arthritic 
involvement of two major joints.  Accordingly, the evidence 
does not support a higher rating under Diagnostic Code 5014 
or DC 5003.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the Veteran is employed full-time, and 
while he is not able to complete high impact activities, he 
is able to take a break when he needs to rest his knee.  The 
evidence also does not show frequent hospitalization due to 
the disability.  While there are significant effects on his 
employment, they fall within that considered by the two 10 
percent ratings assigned.  Therefore, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's left knee disability has warranted no more than a 
10 percent rating pursuant to DC 5014 since January 1, 2005.  
Additionally, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran has been entitled to a 
separate 10 percent rating for slight instability of the left 
knee pursuant to DC 525, since January 1, 2005.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Knee

The Veteran's right knee disability has been rated as 10 
percent disabling under DC 5014, which pertains to 
osteomalacia.  38 C.F.R. § 4.71a, DC 5014, 5003.  As the 
Veteran had been diagnosed with retropateller pain syndrome, 
the RO rated him by analogy to osteomalacia, which is rated 
based upon limitation of motion of the affected joint.  
Diagnostic Codes 5260 and 5261, which pertain to limitation 
of flexion and extension of the leg; DC 5257, which pertains 
to subluxation or lateral instability; and DC 5258, which 
pertains to dislocation of semilunar cartilage with frequent 
episodes of "locking," pain, and effusion of the joint, are 
also potentially applicable in this instance.  38 C.F.R. § 
4.71a, DCs 5003, 5010, 5260, 5261, 5257, 5258. 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  Specifically, the treatment records and 
the April 2005 and May 2008 VA examinations do not 
demonstrate any objective finding of ankylosis of the right 
knee or removal of cartilage.  Additionally, no impairment of 
the tibia or fibula, or genu recurvatum, has been diagnosed.

Under DC 5260, which contemplates limitation of leg flexion, 
a noncompensable rating is warranted for flexion limited to 
60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  Under DC 5261 (limitation of extension of 
the leg), a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

On April 2005 VA examination, the Veteran reported that his 
right knee problems began in 1985, when his right knee began 
to ache.  He reported that he was placed on physical profile 
for the condition.  He reported that he experienced the same 
symptoms in his left knee as with his right knee.  Namely, he 
had severe right knee pain three of four times per week, for 
a half hour at a time.  He relieved the pain with rest and 
ice.  At times, the knee swelled, became red, and was stiff.  
He avoided walking up stairs and ladders at his work because 
of his knee problems, and no longer played sports.  With 
repetitive use, he noticed an increase in pain, fatigue, and 
weakness.  He reported that he had lost eight days of work in 
the previous year due to knee pain.  Physical examination was 
limited and included no range of motion testing.  The 
assessment was recurrent right knee pain.  

VA treatment records dated from February 2006 to July 2007 
reflect that in July 2007, the Veteran complained only of 
left knee pain.  The assessment was chronic knee pain, and he 
was given Ibuprofen for relief.  

On May 2008 VA examination, the Veteran reported that he 
treated his right knee disability with medications, bracing, 
and limitations on certain activities.  He complained of 
giving way of the knee, instability, pain, stiffness, 
weakness, episodes of dislocation and subluxation on a weekly 
basis, episodes of locking on a daily basis, and swelling.  
Physical examination revealed that on range of motion 
testing, the right knee became shaky and had erratic 
movement.  On range of motion testing, he had flexion to 90 
degrees and extension to 0 degrees, or normal.  There was 
additional limitation of motion on repetitive use, with 
flexion limited to 85 degrees, with pain.  There was 
crepitus, edema, heat, tenderness, and painful movement of 
the left knee.  There was no instability.  There was 
subpatellar tenderness.  The right knee disability was 
concluded to have significant effects on the Veteran's 
employment and effects on his daily living the same as his 
left knee disability, described above. 

Private MRI examinations dated in June 2008 reflect findings 
of small joint effusion of the right knee, with internal 
debris.  There was moderate patellofemoral arthopathy, with 
marginal spurring and chondral loss, greater than in the left 
knee.  There was partial-thickness chondral loss in the 
femorotibial compartments.  The menisci and ligaments were 
intact. 

VA treatment records dated from August 2008 to December 2008 
reflect continued complaints of right knee pain.  The Veteran 
was given heavier painkillers and was referred to physical 
therapy for further treatment.  

At his August 2009 hearing, the Veteran testified that his 
right knee symptoms were the same as his left knee symptoms.  
He stated that he wore a right knee brace.  He stated that 
his left knee pain and problems were slightly worse than the 
right knee.  He stated that he heard "pops" and cracking 
when he stood up.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
occasion that the range of motion of the Veteran's right knee 
was measured, he had full extension, or extension to 0 
degrees.  Extension to 0 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5261 therefore cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating or any separate compensable 
rating in this case.  The flexion of the Veteran's left knee 
would have to be limited to 30 degrees in order to warrant an 
increased rating of 20 percent.  Flexion limited at most to 
85 degrees does not warrant a rating higher than 10 percent 
under DC 5260.  38 C.F.R. § 4.71a.  

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Because 
he did not meet the criteria for a compensable rating under 
either of those Diagnostic Codes, General Counsel Precedent 
Opinion VAOPGCPREC 9-2004 is not applicable and separate 
ratings cannot be assigned for limitation of flexion and 
extension because neither warrants a compensable rating.  
VAOPGCPREC 9-2004 (September 17, 2004) 69 Fed. Reg. 59990 
(2004). 

Turing next to the Veteran's contentions of instability, DC 
5257 (other impairment of the knee) provides for a 10 percent 
rating for knee impairment with slight recurrent subluxation 
or lateral instability, and a 20 percent rating for knee 
impairment with moderate recurrent subluxation or lateral 
instability.  A maximum 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, DC 5257.

Treatment records dated from February 2006 to December 2008 
reveal complaints of right knee pain.  On May 2008 VA 
examination, the Veteran complained of right knee instability 
and weakness.  He was found to have crepitus, grinding, and 
weakness of the right knee.  Instability testing was 
negative.  In statements submitted in support of his claim 
throughout the pendency of the appeal, the Veteran has 
described experiencing instability and giving way of the 
right knee. While there is no clinical evidence of 
ligamentous instability in this case, the Board finds that 
the Veteran's diagnosed chondromalacia is consistent with 
non-ligamentous instability and giving way of the knee.  
Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a separate 10 
percent rating for slight instability.  In addressing whether 
he is entitled to a rating higher than 10 percent, the Board 
finds that he is not, as there is no clinical evidence of 
instability.  A right knee that appears stable on stability 
examination may not be found to equate to moderate 
instability.  While an examination found some shakiness of 
the knee on range of motion, that would be contemplated 
within the 10 percent rating.  Because the Veteran is 
competent to report experiencing instability, as the 
perception of instability comes to him through his senses, 
and he has reported experiencing such instability since the 
time he filed his claim, the Board finds that he is entitled 
to a separate 10 percent rating for instability effective 
January 1, 2005.  Layno v. Brown, 6 Vet. App. 465 (1994).

Turning next to DC 5258, the Board finds that he is not 
entitled to a separate 20 percent rating under that 
diagnostic code.  Although the June 2008 private MRI 
evidenced small effusion of the right knee joint, that 
condition has already been accounted for by the 10 percent 
rating under 5014 and the 10 percent under 5257.  
Additionally, the Veteran has not complained of locking of 
the right knee.  Further, there is no clinical evidence of 
dislocation of semilunar cartilage.  In this case, the 
Veteran's predominant right knee problems, that of pain, 
popping, and swelling, have been accounted for by his current 
ratings.  To also grant a separate 10 percent rating under 
5258 in this case would amount to impermissible pyramiding.  
38 C.F.R. § 4.14.  As the Veteran does not evidence 
dislocation of the semilunar cartilage or locking of the knee 
joint, DC 5258 cannot serve as a basis for ratings higher 
than those currently assigned.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The Veteran contends that he 
experiences flare-ups of his left knee disability when 
performing any kind of activity, which result in pain and a 
limited range of motion.  However, even if the Veteran does 
experience flare-ups of his right knee, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the right knee would be restricted by pain or 
other factors to only 30 degrees flexion or 10 degrees 
extension.  While the May 2008 VA examiner found it likely 
that the Veteran experienced a more limited range of motion 
upon repetition, the limited range was no less than 85 
degrees flexion with some shakiness on motion.  Thus, even 
considering the effects of pain on use, as well as 
incoordination, there is no probative evidence that the right 
knee is limited in motion to 15 degrees extension or 30 
degrees flexion, or limited by incoordination and pain such 
that the disability would be similar to that level of 
limitation.  Thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. 202 (1995).

The Veteran has been awarded a 10 percent rating under DC 
5014, which is rated according to DC 5003, degenerative 
arthritis.  38 C.F.R. § 4,71a, DCs 5003, 5014.  In order to 
be eligible for a separate rating under that Diagnostic Code, 
the Veteran must not qualify for compensation under the 
Diagnostic Codes pertaining to limitation of motion.  38 
C.F.R. §§ 5003, 5010.  The Veteran does not qualify for 
compensation on the basis of limitation of motion.  The issue 
before the Board, then, is whether the Veteran is entitled to 
a higher rating under DC 5003 for his degenerative arthritis.  
Under DC 5003, a 20 percent rating is not warranted unless X-
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  In 
this case, although the Veteran has been rated under DC 5014 
for retropatellar pain syndrome, he has not been shown to 
have arthritic involvement of two major joints.  Accordingly, 
the evidence does not support a higher rating under 
Diagnostic Code 5014 or DC 5003.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the Veteran is employed full-time, and 
while he is not able to complete high impact activities, he 
is able to take a break when he needs to rest his knee.  The 
evidence also does not show frequent hospitalization due to 
the disability.  While there are significant effects on his 
employment, they fall within that considered by the two 10 
percent ratings assigned.  Therefore, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's right knee disability has warranted no more than a 
10 percent rating pursuant to DC 5014 since January 1, 2005.  
Additionally, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran has been entitled to a 
separate 10 percent rating for slight instability of the 
right knee pursuant to DC 5257, since January 1, 2005.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has 
associated the service medical records and private medical 
records with the claims folder.  In addition, he was afforded 
two VA examination with regard to his claims.  Thus, the duty 
to assist has been met.


ORDER

An initial rating higher than 10 percent for a cervical spine 
disability, is denied.

An initial rating higher than 10 percent for left knee 
arthritis, is denied.

An initial rating of 10 percent for left knee instability, 
but no higher, is granted as of January 1, 2005.

An initial rating higher than 10 percent for right knee 
arthritis, is denied.

An initial rating of 10 percent for right knee instability, 
but no higher, is granted as of January 1, 2005.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


